PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Long, Thomas Charley
Application No. 16/415,124
Filed: May 17, 2019
For: Advanced Delay Analysis Mechanism

:
:
:	DECISION ON PETITION
:
:
This is a decision on the petition under 37 CFR 1.137(b), which is being treated under the unintentional provisions of 37 CFR 1.137(a), filed February 24, 2022 to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before January 26, 2021, as required by the Notice of Allowance and Fee(s) Due, mailed October 26, 2020, which set a period for reply of three months.  Accordingly, the date of abandonment of this application is January 27, 2021. A Notice of Abandonment was mailed February 8, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $600, (2) the petition fee of $1050; and (3) an adequate statement of unintentional delay.  

37 CFR 1.137(b)(4) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.”  Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.

Form PTOL-85, PART B - FEE(S) TRANSMITTAL, or its equivalent[1], must be completed and returned to the United States Patent and Trademark Office (USPTO) with the payment of ISSUE FEE and PUBLICATION FEE (if required). There is no record that petitioner has submitted a Form PTOL-85, PART B – FEE(S) TRANSMITTAL. To confirm that the information normally found thereon is printed on the patent, the attached blank Form PTOL-85, PART B – FEE(S) TRANSMITTAL should be completed and returned to the Office of Data Management promptly at the address listed below. Any delay in submitting this form may result in delayed issuance of the patent.

All communications regarding this application must specify the application number.

Mail Stop Issue FeeCommissioner for PatentsP.O. Box 1450Alexandria, VA 22313-1450

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571) 272-0986.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET


ATTACHMENT: COPY of PTOL-85, PART B-FEE TRANSMITTAL


    
        
            
        
            
    

    
        [[1] If an equivalent of Form PTOL-85, PART B – FEE(S) TRANSMITTAL is filed, delays in processing may occur due to the difficulty in recognizing the paper as an equivalent of Part B.